 

Exhibit 10.1

 

 

Agreement and Plan of Voluntary Supervisory Merger Conversion

 

 

by and between

 

 

Peoples Bank SB

 

 

and

 

 

Liberty Savings Bank, FSB

 

 

 

 

TABLE OF CONTENTS

 



ARTICLE I THE VOLUNTARY SUPERVISORY MERGER CONVERSION 1     Section 1.1 Plan of
Voluntary Supervisory Merger Conversion. 1       Section 1.2 Manner of
Converting and Exchanging Stock. 1       Section 1.3 Approval by Liberty and
Peoples 1       Section 1.4 Effective Date. 2       Section 1.5 Closing. 2      
Section 1.6 Effects of the Merger. 3       Section 1.7 Further Assurances. 3    
  Section 1.8 Board of Directors and Officers. 3       Section 1.9 Offices. 3  
    Section 1.10 Articles of Conversion and Bylaws of Peoples. 4       Section
1.11 Voting Rights. 4       ARTICLE II REPRESENTATIONS AND WARRANTIES OF LIBERTY
4     Section 2.1 Organization and Standing. 4       Section 2.2 Authority for
Agreement. 4       Section 2.3 Financial Information. 4       Section 2.4
Absence of Changes. 5       Section 2.5 Properties. 5       Section 2.6 Loans. 5
      Section 2.7 Residential and Commercial Mortgage Loans and Certain Business
Loans. 6       Section 2.8 Allowance and Reserves. 7       Section 2.9 Real
Estate Held for Sale. 7       Section 2.10 Investments. 8       Section 2.11
Deposits. 8       Section 2.12 Contracts. 8

 



i

 

 

Section 2.13 Tax Matters. 9       Section 2.14 Employee Matters. 9       Section
2.15 Employee Benefit Plans. 9       Section 2.16 Environmental Matters. 10    
  Section 2.17 No Undisclosed Liabilities. 10       Section 2.18 Litigation. 11
      Section 2.19 Brokerage. 11       Section 2.20 Insurance. 11       Section
2.21 Representations Regarding Financial Condition. 11       Section 2.22
Compliance with Laws; Governmental Authorizations. 11       ARTICLE III
REPRESENTATIONS AND WARRANTIES OF PEOPLES 12     Section 3.1 Organization and
Standing. 12       Section 3.2 Authority for Agreement. 12       ARTICLE IV
COVENANTS 12     Section 4.1 Conduct of Business. 12       Section 4.2 Access to
Information. 14       Section 4.3 Cooperation in Application Process. 14      
Section 4.4 Management Pending Effective Date. 15       Section 4.5 Acquisition
Proposals. 15       Section 4.6 Title Insurance and Surveys. 15       Section
4.7 Environmental Reports. 15       Section 4.8 Employees. 16       Section 4.9
Liberty’s 401(k) Plan. 17       Section 4.10 Defined Benefit Plan. 17      
Section 4.11 Health Plans. 18       Section 4.12 Indemnification. 18

 



ii

 

 

Section 4.13 Core Data Processing Systems Integration. 18       Section 4.14
Internal Controls. 19       Section 4.15 BOLI Insurance. 19       ARTICLE V
CONDITIONS precedent TO OBLIGATIONS OF ALL PARTIES 19     Section 5.1 Approvals
and Consents. 19       Section 5.2 Qualification as Voluntary Supervisory
Conversion. 20       Section 5.3 Absence of Proceedings and Litigation. 20      
ARTICLE VI CONDITIONS PRECEDENT TO THE OBLIGATIONS OF LIBERTY 20     Section 6.1
Opinion of Counsel. 20       Section 6.2 Representations, Warranties and
Covenants; Performance by Peoples. 20       Section 6.3 Officers’ Certificate.
20       ARTICLE VII CONDITIONS PRECEDENT TO THE OBLIGATIONS OF PEOPLES 21    
Section 7.1 Regulatory Approvals. 21       Section 7.2 Representations,
Warranties and Covenants; Performance by Liberty. 21       Section 7.3 Officers’
Certificate. 21       Section 7.4 Opinion of Counsel. 21       Section 7.5
Absence of Material Adverse Effect. 21       Section 7.6 Termination of
Supervisory Agreement. 22       Section 7.7 Closing Book Value. 22       Section
7.8 Liberty’s REO. 22       Section 7.9 Delinquent Loans. 22       Section 7.10
Maximum Processing Agreement Penalty. 22       Section 7.11 Loan Values. 22    
  Section 7.12 Ten-Year Renewable Loans. 22       Section 7.13 Funding
Obligation Upon Termination of Defined Benefit Plan. 22       ARTICLE VIII
TERMINATION, AMENDMENT AND WAIVER 22

 



iii

 

 

Section 8.1 Termination. 22       Section 8.2 Effect of Termination. 23      
Section 8.3 Amendment. 23       Section 8.4 Extension; Waiver. 23       ARTICLE
IX MISCELLANEOUS 23     Section 9.1 Confidentiality. 23       Section 9.2
Expenses. 24       Section 9.3 Modification of Structure. 24       Section 9.4
Notices. 24       Section 9.5 No Third Party Beneficiaries. 25       Section 9.6
Survival. 25       Section 9.7 Specific Performance. 25       Section 9.8
Headings, Entire Agreement. 25       Section 9.9 Counterparts. 26       Section
9.10 Binding Effect. 26       Section 9.11 Governing Law. 26



 

iv

 

 



Agreement and Plan of
Voluntary Supervisory Merger Conversion

 

This AGREEMENT AND PLAN OF VOLUNTARY SUPERVISORY MERGER CONVERSION (the
“Agreement”) is made and entered into as of this 20th day of March, 2015,
between Peoples Bank SB, an Indiana stock savings bank based in Munster, Indiana
(“Peoples”), and Liberty Savings Bank, FSB, a federally chartered savings bank
based in Whiting, Indiana (“Liberty”).

 

WHEREAS, the respective Boards of Directors of Liberty and Peoples deem it
advisable and in the best interests of each entity that Liberty be converted to
stock form and simultaneously merged into Peoples pursuant to the terms,
conditions, plan and procedures set forth in this Agreement; and

 

WHEREAS, the Board of Directors of Liberty further believes it is in the best
interests of its depositors and borrower members that Liberty enter into this
Agreement.

 

THEREFORE, in consideration of the mutual covenants and agreements herein set
forth and for the purpose of prescribing plans for, and the terms and conditions
of, the voluntary supervisory conversion (the “Conversion”) of Liberty and the
merger of Liberty into Peoples (the “Merger”), the parties agree as follows:

 

ARTICLE I

THE VOLUNTARY SUPERVISORY MERGER CONVERSION

 

Section 1.1            Plan of Voluntary Supervisory Merger Conversion. Subject
to the provisions and conditions herein specified, on the Effective Date (as
hereinafter defined), Liberty shall convert to a federal stock savings bank and
simultaneously shall merge with and into Peoples in a transaction that will
qualify as a voluntary supervisory conversion and merger (the “Merger
Conversion”) under applicable law. The Merger Conversion shall be accomplished
in accordance with this Agreement and with applicable statutes and regulations
of the Office of the Comptroller of the Currency (the “OCC”), the Federal
Deposit Insurance Corporation (“FDIC”), and the Indiana Department of Financial
Institutions (“DFI”).

 

Section 1.2            Manner of Converting and Exchanging Stock. The manner of
converting and exchanging the shares of the constituent corporations’ stock on
the Effective Date of the Merger Conversion shall be as follows:

 

(a)                Each of the 1,000 shares of common stock, without par value,
of Peoples outstanding immediately prior to the Effective Date of the Merger
Conversion shall remain outstanding immediately after the Effective Date of the
Merger Conversion.

 

(b)               Any shares of capital stock of Liberty outstanding immediately
prior to the Effective Date of the Merger shall be cancelled without
consideration therefor.

 

Section 1.3            Approval by Liberty and Peoples. This Agreement has been
approved by at least a majority of the directors of Liberty and at least a
majority of the directors of Peoples.

 

Section 1.4            Effective Date. Following the closing of the Merger
Conversion, the transactions provided for herein shall become effective (the
“Effective Date”) on the date prescribed in the Articles of Merger (“Articles of
Merger”) as filed with the DFI and the Indiana Secretary of State (the
“Secretary”); provided that the Merger Conversion shall not be effective unless
and until approved by the OCC, the DFI, and the FDIC, and all applicable waiting
periods have expired. The Plan of Merger attached hereto as Exhibit 1.4 shall be
attached to the Articles of Merger when they are so filed.

 



 

 

 

Section 1.5            Closing. Subject to the provisions of Articles V - VII
hereof, the closing of the Merger Conversion contemplated by this Agreement (the
“Closing”) shall take place at the offices of Peoples, 9204 Columbia Avenue,
Munster, IN 46321, as soon as practicable after satisfaction of all of the
conditions to Closing. The date and time of the Closing shall be mutually agreed
to by Liberty and Peoples. If no such agreement is made, the Closing shall take
place on the next business day following the date of the satisfaction of all of
the conditions to Closing, effective as of the close of business on such date.

 

(a)                At the Closing of the Merger Conversion, Peoples shall
deliver to Liberty the following:

 

(A)             an opinion of their counsel dated as of the Effective Date
contemplated by Section 6.1 hereof;

 

(B)              the officers’ certificate contemplated by Section 6.3 hereof;

 

(C)              copies of the resolutions of the Board of Directors of Peoples,
certified by the Secretary of Peoples, relating to the approval of this
Agreement and the Merger Conversion;

 

(D)             the Articles of Merger signed by Peoples; and;

 

(E)              such other documents as Liberty or its legal counsel may
reasonably request.

 

(b)               At the Closing of the Merger Conversion, Liberty shall deliver
to Peoples the following:

 

(A)             an opinion of its counsel dated as of the Effective Date
contemplated by Section 7.4 hereof;

 

(B)              the officers’ certificate contemplated by Section 7.3 hereof;

 

(C)              copies of the resolutions adopted by the Board of Directors of
Liberty, certified by the Secretary of Liberty, relating to the approval of this
Agreement and the Merger Conversion;

 

(D)             the Articles of Merger signed by Liberty; and

 

(E)              such other documents as Peoples or its legal counsel may
reasonably request.

 

Section 1.6            Effects of the Merger. At the Effective Date:

 

(a)                the separate existence of Liberty shall cease, and the
corporate existence of Peoples (the “Resulting Bank”) shall be continued under
the name Peoples Bank SB.

 

(b)               the Resulting Bank shall, without further transfer, succeed to
and thereafter possess and enjoy all of the public and private rights,
privileges, immunities, powers and franchises, and be subject to all of the
public and private restrictions, liabilities and duties, of each of Peoples and
Liberty; all property (real, personal and mixed) of, all debts (on whatever
account) due to, and all choses in action and each and every other interest of
or belonging or due to, each of Peoples and Liberty shall be taken by and deemed
to be transferred to and vested in the Resulting Bank without further act, deed
or other instrument; and the title to any real estate or any interest therein,
vested by deed or otherwise in either of Peoples or Liberty, shall not revert or
be in any way impaired by reason of the Merger Conversion;

 



2

 

 

(c)                all rights of creditors and all liens (if any) upon the
property of either of Peoples or Liberty shall be preserved unimpaired by the
Merger Conversion; and all debts, liabilities, obligations and duties
(collectively, “Obligations”) of either of Peoples or Liberty shall become the
responsibility and liability of the Resulting Bank, and may be enforced against
it to the same extent as if such Obligations had been incurred or contracted by
it; and

 

(d)               each Deposit Account in Liberty at the time of the
consummation of the Merger Conversion shall become, without further action by
the holder, a Deposit Account in Peoples equivalent in withdrawable amount to
the withdrawable value, and subject to the same terms and conditions (except as
to voting and liquidation rights) as such Deposit Account in Liberty immediately
preceding consummation of the Merger Conversion. Holders of Deposit Accounts in
the Resulting Bank shall not, as such holders, have any voting rights. For
purposes of the foregoing, the Deposit Accounts of Liberty shall mean all
withdrawable deposit accounts, including all savings accounts, certificate
accounts, and demand accounts, of Liberty.

 

Section 1.7            Further Assurances. If at any time the Resulting Bank
shall consider or be advised that any further assignment, assurance or other
action is necessary or desirable to vest in the Resulting Bank the title to any
property or right of Liberty or otherwise to carry out the purposes of the
Merger Conversion or of this Agreement, the proper officers and directors of
Liberty shall execute and make all such proper assignments or assurances and
take such other actions; and the Board of Directors and the proper officers of
the Resulting Bank are hereby authorized, in the name and on behalf of Liberty
or otherwise, to do any of the foregoing.

 

Section 1.8            Board of Directors and Officers. The Board of Directors
of the Resulting Bank shall be comprised of those persons serving as directors
of Peoples immediately prior to the Effective Date. The officers of the
Resulting Bank shall be comprised of those persons serving as officers of
Peoples immediately prior to the Effective Date and Joseph R. Shimala who shall
become a Vice President of the Resulting Bank.

 

Section 1.9            Offices. The home office of Peoples at 9204 Columbia
Avenue, Munster, Indiana shall remain the home office of the Resulting Bank. The
Resulting Bank will operate branch offices at the locations of Peoples’ branch
offices immediately prior to the Effective Date and at the home office and
branch offices of Liberty immediately prior to Effective Date, other than
Liberty’s full service branch at 195 East Highway 30, Schererville, Indiana
46375 (“Schererville Branch”), which shall be closed after the Effective Date at
such time as is consistent with regulatory and integration requirements.

 

Section 1.10        Articles of Conversion and Bylaws of Peoples. The Articles
of Conversion and By-Laws of Peoples in effect immediately prior to the
Effective Date shall be the articles and bylaws of the Resulting Bank.

 

Section 1.11        Voting Rights. As of the Effective Date, all voting rights
in Liberty, which are currently held by the members of Liberty, will be held
exclusively by NorthWest Indiana Bancorp, as sole shareholder of Peoples.

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF LIBERTY

 

On or prior to the date hereof, Liberty has delivered to Peoples a schedule
(“Disclosure Schedule”) setting forth, among other things, items the disclosure
of which is necessary or appropriate either (i) in response to an express
disclosure requirement contained in a provision hereof or (ii) as an exception
to one or more representations or warranties contained in this Article II or to
one or more covenants contained in Article IV.

 



3

 

 

Liberty represents and warrants to Peoples as follows:

 

Section 2.1            Organization and Standing. Liberty is a federally
chartered savings bank duly organized and validly existing under federal law
with full power and authority to carry on its business as now conducted and to
own or lease or operate its properties in the places where such business is now
conducted and such properties are now owned, leased or operated. Liberty is
subject to the terms and conditions of the Supervisory Agreement referenced in
Section 4.1(a) of this Agreement. Liberty is duly authorized to conduct its
business, all subject to the supervision of the OCC and the FDIC. Liberty does
not own any corporation, partnership, joint venture or other entity in which
Liberty has, directly or indirectly, an equity interest representing 50% or more
of any class of the capital stock thereof or other equity interests therein (a
“Subsidiary”).

 

Section 2.2            Authority for Agreement. The execution and delivery of
this Agreement and the consummation of the transactions contemplated by this
Agreement, have been duly authorized by the Board of Directors of Liberty, and,
subject to the requisite approval of federal and state regulatory authorities,
this Agreement constitutes a valid and legally binding obligation of Liberty
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency and similar laws affecting creditors’ rights and remedies generally
and to general principles of equity, whether applied in a court of law or court
of equity. The approval, execution and delivery of this Agreement and the
consummation of the transactions contemplated by this Agreement will not result
in the breach of any term or provision of or constitute a default under any
indenture, mortgage, deed of trust or other material agreement or instrument to
which Liberty is bound.

 

Section 2.3            Financial Information. Except as set forth in the
Disclosure Schedule, the audited statement of financial condition of Liberty as
of June 30, 2014, and related statement of operations for the years ended June
30, 2014 and June 30, 2013, together with the notes thereto, and the unaudited
periodic financial statements of Liberty for the seven months ended January 31,
2015, together with notes thereto (if any) (collectively, “Liberty Financial
Statements”), copies of which have been provided to Peoples, have been prepared
in accordance with generally accepted accounting principles (“GAAP”) (except as
may be disclosed therein, and in the case of interim statements, for the absence
of footnotes and normal year-end adjustments) and fairly present, in all
material respects, the consolidated financial position and the consolidated
results of operations, and cash flows of Liberty as of the dates and for the
periods indicated.

 

Section 2.4            Absence of Changes. Except as set forth in the Disclosure
Schedule, since January 31, 2015, no events or transactions have occurred that
have resulted in a Material Adverse Effect as to Liberty. For purposes of this
Agreement, “Material Adverse Effect” means any change, event or effect that is
both material and adverse to (1) the financial position or condition, results of
operation, future prospects, the assets or business of Liberty, or (2) the
ability of Liberty to perform its respective obligations under this Agreement,
other than (A) the effects of any change attributable to or resulting from
changes in economic conditions, laws, regulations or accounting guidelines
applicable to depository institutions generally or in general levels of interest
rates, or (B) employee terminations after announcement of this Agreement.

 

Section 2.5            Properties.

 

(a)                A list and description of all real property owned or leased
by Liberty (including any property acquired in a judicial foreclosure proceeding
or by way of a deed in lieu of foreclosure or similar transfer (“OREO”))
(collectively, the “Real Property”), is set forth in the Disclosure Schedule.
Liberty has good and marketable title to all Real Property owned by it, in each
case free and clear of any charges, mortgages, pledges, security interests,
claims, liens or encumbrances (“Liens”) except (i) liens for taxes not yet due
and payable, (ii) such easements, restrictions, encumbrances and imperfections
of title, if any, as are not material in character, amount or extent, and do not
materially detract from the value, or materially interfere with the present use
of the properties subject thereto or affected thereby, and (iii) liens arising
as a matter of law in the ordinary course of business as to which there is no
known default. All Real Property owned by Liberty is in a good state of
maintenance and repair (normal wear and tear excepted) as reflected by its
appraised value and to the best knowledge of Liberty conforms in all material
respects with all applicable ordinances, regulations and zoning laws. To the
knowledge of Liberty, none of the buildings, structures or other improvements
located on any Real Property owned by Liberty encroaches upon or over any
adjoining parcel or real estate or any easement or right-of-way.

 



4

 

 

(b)               Liberty has good and marketable title to all tangible personal
property owned by it, free and clear of all Liens, except such Liens, if any, as
are not material in character, amount or extent, and do not materially detract
from the value, or materially interfere with the present use of the properties
subject thereto or affected thereby. With respect to personal property used in
the business of Liberty that is leased rather than owned, Liberty is not in
default under the terms of any such lease.

 

Section 2.6            Loans. Liberty represents and warrants as to each of its
loans to loan debtors that, except as may be set forth in the Disclosure
Schedule:

 

(a)                Liberty is the sole owner and holder of the loan and all
servicing rights relating thereto. The loan is not assigned or pledged (other
than to the Federal Home Loan Bank of Indianapolis) (the “FHLB”), and Liberty
has good and marketable title thereto;

 

(b)               except for any unfunded commitment and except as set forth in
the Disclosure Schedule, the full principal amount of the loan has been advanced
to the loan debtor, either by payment direct to such debtor, or by payment made
on the debtor’s approval, and there is no requirement for future advances
thereunder. The unpaid principal balance of each loan and the amount of any
unfunded commitment in each case as of January 31, 2015, is as stated in the
Disclosure Schedule;

 

(c)                each of Liberty’s loan documents is genuine, and each is the
legal, valid and binding obligation of the maker thereof. All parties to the
loan documents had legal capacity to enter into the loan documents, and the loan
documents have been duly and properly executed by such parties;

 

(d)               all federal, state and local laws and regulations affecting
the origination, administration and servicing of the loans prior to the
Effective Date, including without limitation, truth-in-lending, real estate
settlement procedures, consumer credit protection, equal credit opportunity and
disclosure laws, have been complied with in all respects. Without limiting the
generality of the foregoing, Liberty has timely provided all disclosures,
notices, estimates, statements and other documents required to be provided to
the loan debtor under applicable law and has documented receipt of such
disclosures, estimates, statements and other documents as required by law and
prudent loan origination policies and procedures;

 

(e)                the loan debtor has no rights of rescission, setoff,
counterclaims, or defenses to the loan documents, except such defenses arising
by virtue of bankruptcy, creditors’ rights laws, and general principles of
equity;

 

(f)                Liberty has not modified such loan or waived any material
provision of or default under such loan or the related loan documents, except in
accordance with its customary loan administration policies and procedures. Any
such modification or waiver is in writing and is contained in the loan file to
the best knowledge of Liberty;

 

(g)               Liberty has taken all actions to cause each loan secured by
personal property to be perfected by a security interest having first priority
or such other priority as is required by the relevant loan approval report for
such loan; and the collateral for each such loan is owned by the loan debtor,
free and clear of any Lien except for the security interest in favor of Liberty
and any other Lien expressly permitted under the relevant loan approval report;
and

 

(h)               the loan debtor is the owner of all collateral for such loan.

 



5

 

 

Section 2.7            Residential and Commercial Mortgage Loans and Certain
Business Loans. Except as set forth in the Disclosure Schedule, Liberty
represents and warrants as to each of its residential mortgage loans, commercial
mortgage loans and business loans that is secured in whole or in part by a
mortgage that:

 

(a)                the mortgage is a valid first lien on the mortgaged property
securing the related loan (or a subordinate lien if expressly permitted under
the relevant loan approval report), and the mortgaged property is free and clear
of all Liens having priority over the first lien of the mortgage, except for
liens for real estate taxes and special assessments not yet due and payable,
easements and restrictions of record, and, in the case of a home equity loan or
a mortgage securing a guarantee of a business loan, the permitted lien of the
senior mortgage or deed of trust;

 

(b)               to Liberty’s knowledge, all taxes, government assessments,
insurance premiums, and municipal charges, and leasehold payments which
previously became due and owing have been paid, or an escrow payment has been
established in an amount sufficient to pay for every such item which remains
unpaid, except as otherwise provided in the Disclosure Schedule;

 

(c)                each loan for which private mortgage insurance was required
by Liberty under its underwriting guidelines is insured by a reputable private
mortgage insurance company; each such insurance policy is in full force and
effect; and all premiums due thereunder have been paid;

 

(d)               there is in force a paid-up lender’s title insurance policy or
attorney’s opinion respecting the mortgaged property (other than with respect to
home equity loans or second residential mortgage loans) issued by a reputable
title insurance company in an amount at least equal to the outstanding principal
balance of the related loan. No claims have been made under such lender’s title
insurance policy, and Liberty has not done, by act or omission, anything that
would impair the coverage of such lender’s title insurance policy;

 

(e)                all appraisals have been ordered, performed and rendered in
accordance with the requirements of the underwriting guidelines of Liberty and
in compliance, in all material respects, with all laws and regulations then in
effect relating and applicable to the origination of loans, (i) which
requirements include, without limitation, requirements as to appraiser
independence, appraiser competency and training, appraiser licensing and
certification, and the content and form of appraisals, and (ii) which laws and
regulations include, without limitation, regulations promulgated by the OCC and
the FDIC; and

 

(f)                to Liberty’s knowledge, no mortgaged property is contaminated
or in violation of any Environmental Law (as hereinafter defined).

 

Section 2.8            Allowance and Reserves. Except as set forth in the
Disclosure Schedule, the loan loss allowance shown on Liberty Financial
Statements as of January 31, 2015, is adequate as of such date under the
requirements of GAAP to provide for possible losses on items for which reserves
were made. Except as set forth in the Disclosure Schedule, the aggregate loan
balances outstanding as of January 31, 2015, in excess of the allowance as of
such date were, as of January 31, 2015, collectible in accordance with their
respective terms.

 

Section 2.9            Real Estate Held for Sale. Liberty’s OREO is recorded on
the books of Liberty at “as is” fair value less estimated selling costs. When
foreclosed assets were acquired by Liberty, any adjustment was charged to the
allowance for loan losses. The adjustments for OREO made in the loan loss
allowance are adequate and management has no reason to believe that the OREO is
not saleable for the amounts at which the OREO is recorded on Liberty’s books.

 

Section 2.10        Investments. Except as set forth in the Disclosure Schedule,
none of the investments reflected in Liberty Financial Statements as of January
31, 2015, and none of the investments made by Liberty since January 31, 2015,
are subject to any restriction, whether contractual or statutory, which
materially impairs the ability of Liberty to dispose freely of such investment
at any time and each of such investments complies with regulatory requirements
concerning such investments.

 



6

 

 

Section 2.11        Deposits.

 

(a)                Liberty has delivered to Peoples a true and complete copy of
the account forms for all deposits offered by Liberty and a list of its deposits
as of a recent date. Except as listed in the Disclosure Schedule, all the
accounts related to the deposits are in material compliance with all applicable
laws, orders and regulations and were originated in material compliance with all
applicable laws, orders and regulations.

 

(b)               Liberty’s deposit accounts are insured up to applicable limits
by the FDIC, and Liberty has paid all premiums required to be paid and is in
compliance with the applicable insurance regulations of the FDIC.

 

Section 2.12        Contracts. The Disclosure Schedule lists or describes the
following:

 

(a)                each loan and credit agreement, conditional sales contract,
indenture or other title retention agreement or security agreement relating to
money borrowed by Liberty other than reverse repurchase agreements;

 

(b)               each guaranty by Liberty of any obligation for the borrowing
of money or otherwise (excluding any endorsements and guarantees in the ordinary
course of business and letters of credit issued by Liberty in the ordinary
course of its business) or any warranty or indemnification agreement;

 

(c)                each lease or license with respect to personal property
involving an annual amount in excess of $5,000;

 

(d)               the name, annual salary and primary department assignment as
of January 31, 2015, of each employee of Liberty and any employment or
consulting agreement or arrangement with respect to each such person;

 

(e)                any agreement to which Liberty is bound or a party under
which benefits will be increased, or the vesting or payment of benefits will be
accelerated, by the occurrence of any of the transactions contemplated by this
Agreement;

 

(f)                each agreement, loan, contract, lease, guaranty, letter of
credit, line of credit or commitment of Liberty not referred to elsewhere in
this Section which (i) involves payment by Liberty (other than as disbursement
of loan proceeds to customers) of more than $5,000 annually or $25,000 in the
aggregate over its remaining term unless, in the latter case, such is terminable
within one (1) year without premium or penalty; (ii) involves payments based on
profits of Liberty; (iii) relates to the future purchase of goods or services in
excess of the requirements of its respective business at current levels or for
normal operating purposes; or (iv) was not made in the ordinary course of
business;

 

(g)               each agreement which limits the ability of Liberty to compete
in any line of business or with any person, or that involves any restriction on
the geographic area in which, or method by which, Liberty may carry on its
business;

 

Final and complete copies of each document, plan or contract listed and
described in the Disclosure Schedule pursuant to this Section 2.12 (the
“Contracts”) have been provided to Peoples. Liberty has performed in all
material respects all obligations required to be performed by it under the
Contracts and Liberty is not in material default under, and no event has
occurred which, with the lapse of time or action by a third party, could result
in a material default under the Contracts.

 



7

 

 


Section 2.13        Tax Matters. Except as set forth in the Disclosure Schedule,
Liberty has filed with the appropriate governmental agencies all federal, state
and local income, franchise, excise, sales, use, real and personal property and
other tax returns and reports required to be filed by it. Liberty is not (a)
delinquent in the payment of any taxes shown on such returns or reports or on
any assessments received by it for such taxes; (b) aware of any pending or
threatened examination for income taxes for any year by the Internal Revenue
Service (the “IRS”) or any state tax agency; (c) subject to any agreement
extending the period for assessment or collection of any federal or state tax;
or (d) a party to any action or proceeding with, nor has any claim been asserted
against it by, any governmental authority for assessment or collection of taxes.
Liberty is not the subject of any threatened action or proceeding by any
governmental authority for assessment or collection of taxes. The reserve for
taxes in the unaudited financial statements of Liberty for the quarter ended
December 31, 2014, is, in the opinion of management, adequate to cover all of
the tax liabilities of Liberty (including, without limitation, income taxes and
franchise fees) as of such date in accordance with GAAP.

 

Section 2.14        Employee Matters.

 

(a)                Except as may be disclosed in the Disclosure Schedule,
Liberty has not entered into any collective bargaining agreement with any labor
organization with respect to any group of employees of Liberty, and to the
knowledge of Liberty, there is no present effort nor existing proposal to
attempt to unionize any group of employees of Liberty.

 

(b)               Except as may be disclosed in the Disclosure Schedule, (i)
Liberty is and has been in material compliance with all applicable laws
respecting employment and employment practices, terms and conditions of
employment and wages and hours, including, without limitation, any such laws
respecting employment discrimination and occupational safety and health
requirements.

 

Section 2.15        Employee Benefit Plans.

 

(a)                Each (i) nonqualified deferred compensation or retirement
plan or arrangement that is an employee pension benefit plan (“Employee Pension
Benefit Plan”) as defined in § 3(2) of the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”), (ii) qualified defined contribution
retirement plan or arrangement that is an Employee Pension Benefit Plan, (iii)
qualified defined benefit retirement plan or arrangement that is an Employee
Pension Benefit Plan (including any multiemployer plan as defined in § 3(37) of
ERISA), or (iv) employee welfare benefit plan (as defined in § 3(1) of ERISA) or
material fringe benefit program or plan of Liberty (each plan described in (i),
(ii), (iii) and (iv), an “Employee Benefit Plan”) (and each related trust,
insurance contract, or fund) complies in form and in operation in all material
respects with the applicable requirements of ERISA, the Internal Revenue Code of
1986, as amended (the “Code”), and other applicable legal requirements. No such
Employee Benefit Plan is under audit by the IRS or the U.S. Department of Labor.

 

(b)               All contributions (including all employer contributions and
employee salary reduction contributions) that are due have been paid to each
Employee Benefit Plan that is an Employee Pension Benefit Plan, and all
contributions for any period ending on or before the Effective Date that are not
yet due have been paid to each Employee Pension Benefit Plan or accrued in
accordance with the past custom and practice of Liberty and will be paid when
due to such plan. All premiums or other payments for all periods ending on or
before the Effective Date have been paid with respect to each Employee Benefit
Plan that is an Employee Welfare Benefit Plan.

 

(c)                Liberty has provided to Peoples copies of its Employee
Benefit Plans.

 



8

 

 

Section 2.16        Environmental Matters.

 

(a)                As used in this Agreement, “Environmental Laws” means all
local, state and federal environmental, health and safety laws and regulations
in all jurisdictions in which Liberty has done business or owned, leased or
operated property, including, without limitation, the Federal Resource
Conservation and Recovery Act, the Federal Comprehensive Environmental Response,
Compensation and Liability Act, the Federal Clean Water Act, the Federal Clean
Air Act, and the Federal Occupational Safety and Health Act.

 

(b)               Except as may be disclosed in the Disclosure Schedule, no
activity or condition exists at or upon the Real Property that violates any
Environmental Law, and no condition has existed or event has occurred with
respect to the Real Property that, with notice or the passage of time, or both,
would constitute a violation of any Environmental Law or obligate (or
potentially obligate) Liberty to remedy, stabilize, neutralize or otherwise
alter the environmental condition of any of the Real Property, where the
aggregate cost of such actions would be material to Liberty.

 

(c)                Except as may be disclosed in the Disclosure Schedule, and to
the knowledge of Liberty, after reasonable investigation, Liberty has not
received any notice from any person or entity that Liberty is or was in
violation of any Environmental Law or that Liberty is responsible (or
potentially responsible) for the clean-up or other remediation of any
pollutants, contaminants, or hazardous or toxic wastes, substances or materials
at, on or beneath any such property.

 

Section 2.17        No Undisclosed Liabilities. Liberty does not have any
material liability, whether asserted or unasserted, whether absolute or
contingent, whether accrued or unaccrued, whether liquidated or unliquidated,
and whether due or to become due (and there is no past or present fact,
situation, circumstance, condition or other basis for any present or future
action, suit or proceeding, hearing, charge, complaint, claim or demand against
Liberty giving rise to any such liability) required in accordance with GAAP to
be reflected in an audited consolidated balance sheet of Liberty or the notes
thereto, except (i) for liabilities set forth or reserved against in Liberty
Financial Statements as of January 31, 2015, (ii) for liabilities occurring in
the ordinary course of business of Liberty since January 31, 2015, (iii)
liabilities relating to transactions contemplated by this Agreement, and (iv) as
may be disclosed in the Disclosure Schedule.

 

Section 2.18        Litigation. Except as set forth in the Disclosure Schedule,
there is no action, suit, proceeding or investigation pending against Liberty or
to the best knowledge of Liberty threatened against or affecting Liberty, before
any court or arbitrator or any governmental body, agency, or official involving
a monetary claim for $10,000 or more or equitable relief (i.e., specific
performance or injunctive relief). Liberty is not aware of any facts that would
reasonably afford a basis for any such action, suit, proceeding or
investigation.

 

Section 2.19        Brokerage. Except as set forth in the Disclosure Schedule,
there are no existing claims or agreements for brokerage commissions, finders’
fees, or similar compensation in connection with the transactions contemplated
by this Agreement payable by Liberty.

 

Section 2.20        Insurance. All material insurable properties owned or held
by Liberty are adequately insured by financially sound and reputable insurers in
such amounts and against fire and other risks insured against by extended
coverage and public liability insurance, as is customary with banks of similar
size. The Disclosure Schedule sets forth, for each material policy of insurance
maintained by Liberty the amount and type of insurance, the name of the insurer
and the amount of the annual premium. All amounts due and payable under such
insurance policies are fully paid, and all such insurance policies are in full
force and effect.

 

Section 2.21        Representations Regarding Financial Condition.

 

(a)                Liberty is not entering into this Agreement in an effort to
hinder, delay or defraud their creditors.

 



9

 

 

(b)               Liberty is able to pay its debts and financial obligations
when due.

 

(c)                The assumption of Liberty’s liabilities in connection with
the Merger Conversion represents fair and reasonable equivalent value for the
assets to be transferred and liabilities to be assumed hereunder.

 

(d)               Liberty has no intention to file proceedings for bankruptcy or
insolvency or for the appointment of a receiver, conservator, trustee, or
guardian with respect to its business or assets prior to the Effective Date.

 

Section 2.22        Compliance with Laws; Governmental Authorizations. Liberty
is in material compliance with all statutes, laws, ordinances, rules,
regulations, judgments, orders, and decrees, which apply to its business or
properties. All permits, concessions, grants, franchises, licenses and other
governmental authorizations and approvals necessary for the conduct of its
business have been duly obtained and are in full force and effect, and there are
no proceedings pending or, to Liberty’s knowledge, threatened that may result in
the revocation, cancellation or suspension, or any materially adverse
modification, of any thereof. The consummation of the Merger Conversion and the
other transactions contemplated hereby will not result in any such revocation,
cancellation, suspension or modification. The Real Property complies with all
applicable requirements of the Americans with Disabilities Act.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF PEOPLES

 

Peoples hereby represents and warrants to Liberty as follows:

 

Section 3.1            Organization and Standing. Peoples is a stock savings
bank duly organized and validly existing under Indiana law with full power and
authority to carry on its business as now conducted and to own or lease or
operate its properties in the places where such business is now conducted and
such properties are now owned, leased or operated. Peoples is duly authorized to
conduct its business, all subject to the supervision of the DFI and the FDIC.

 

Section 3.2            Authority for Agreement. The execution and delivery of
this Agreement and the consummation of the transactions contemplated by this
Agreement, have been duly authorized by the Board of Directors of Peoples, and,
subject to the requisite approval of federal and state regulatory authorities,
this Agreement constitutes a valid and legally binding obligation of Peoples
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency and similar laws affecting creditors’ rights and remedies generally
and to general principles of equity, whether applied in a court of law or court
of equity. The approval, execution and delivery of this Agreement and the
consummation of the transactions contemplated by this Agreement will not result
in the breach of any term or provision of or constitute a default under any
indenture, mortgage, deed of trust or other material agreement or instrument to
which Peoples is bound.

 

ARTICLE IV

COVENANTS

 

Section 4.1            Conduct of Business. From the date hereof until the
Effective Date, Liberty covenants that it:

 

(a)                shall comply in all respects with the Consent Order #2013-024
entered into with the Comptroller of the Currency dated as of February 21, 2013,
any related supervisory orders, and any requirements of regulatory examinations
of Liberty (the “Supervisory Agreement”);

 



10

 

 

(b)               shall use its best efforts to maintain all its material
structures, buildings, equipment and other tangible personal property in good
repair, order and condition, except for ordinary wear and tear and damage by
unavoidable casualties; provided that any capital expenditures with respect to
such property that will cost in excess of $5,000 must be approved in advance by
Peoples;

 

(c)                shall perform in all material respects all of its obligations
under agreements, contracts and instruments relating to or affecting its
properties, assets and business;

 

(d)               shall comply in all material respects with all statutes, laws,
ordinances, rules and regulations applicable to its operations and properties
and to the conduct of its business;

 

(e)                shall promptly advise Peoples or its designee in writing of
any correspondence or communication with any governmental authority having
jurisdiction over Liberty relating to any examination, report, inquiry or
investigation of Liberty, unless such disclosure is prohibited by law;

 

(f)                shall not take any voluntary action which would result in a
violation or breach of this Agreement or any provision hereof;

 

(g)               shall promptly advise Peoples in writing of any materially
adverse change in the condition (financial or otherwise), operations, business
or prospects of Liberty;

 

(h)               shall notify Peoples in writing of the commencement of or any
threat of any material claim, litigation or proceeding against Liberty;

 

(i)                 shall not, without the prior written consent of Peoples:

 

(A)             make, renew or otherwise modify any loan, loan commitment,
letter of credit, or other extension of credit (individually, a “Loan” and
collectively, “Loans”) to any person if the Loan is, or in accordance with bank
regulatory definitions should be, classified as “Substandard,” “Doubtful” or
“Loss”;

 

(B)              make, renew or otherwise modify any of its ten-year modified
program Loan or Loans which may be extended automatically for up to two
additional ten-year periods upon payment of a fee (“Ten-Year Renewable Loans”),
provided that the renewals of the Ten-Year Renewable Loans expected to be
required prior to July 1, 2015, as described in the Disclosure Schedule, will
not require a separate written consent of Peoples;

 

(C)              make, renew or otherwise modify any Loan or Loans if
immediately after making the Loan or Loans, the borrower would be directly
indebted to Liberty in an aggregate amount in excess of $250,000;

 

(D)             make, renew or otherwise modify any Loan using underwriting
standards that are less stringent than those required to be used for loans that
are eligible for sale to the Federal Home Loan Mortgage Corporation;

 

(E)              make, set or change rates on any deposit accounts that are
inconsistent with Liberty’s past practices or its liquidity needs; or

 

(F)               make or accept any new certificates of deposit with a minimum
denomination of $250,000 or more, or renew any existing certificates of deposit
with a minimum denomination of $250,000 or more at rates that are above current
market rates on the date of renewal;

 



11

 

 

(j)                 shall not, without the prior consent of Peoples, make any
investment subject to any restriction, whether contractual or statutory, which
materially impairs the ability of Liberty to dispose freely of such investment
at any time; subject any of its properties or assets to a mortgage, lien, claim,
charge, option, restriction, security interest or encumbrance, except for tax
and other liens which arise by operation of law and with respect to which
payment is not past due or is being contested in good faith by appropriate
proceedings, pledges or liens required to be granted in connection with
acceptance by Liberty of government deposits, and pledges or liens in connection
with FHLB borrowings;

 

(k)               shall not, without the prior consent of Peoples:

 

(A)             except as contemplated by this Agreement and as set forth in the
Disclosure Schedule, promote to a new position or increase the rate of
compensation, or enter into any agreement to promote to a new position or
increase the rate of compensation, of any director, officer or employee of
Liberty, modify, amend or institute new employment policies or practices, or
enter into, renew or extend any employment, indemnity, reimbursement,
consulting, compensation or severance agreements with respect to any present or
former directors, officers or employees of Liberty; or

 

(B)              except as contemplated by this Agreement, execute, create,
institute, modify, amend or terminate any pension, retirement, savings, stock
purchase, stock bonus, stock ownership, stock option, stock appreciation or
depreciation right or profit sharing plans; any employment, deferred
compensation, consulting, bonus or collective bargaining agreement; any group
insurance or health contract or policy; or any other incentive, retirement,
welfare or employee welfare benefit plan, agreement or understanding for current
or former directors, officers or employees of Liberty; or change the level of
benefits or payments under any of the foregoing or increase or decrease any
severance or termination of pay benefits or any other fringe or employee
benefits other than as required by law or regulatory authorities or the terms of
any of the foregoing; and

 

(l)                 shall carry on its business diligently, substantially in the
manner as is presently being conducted and in the ordinary course of business
and use commercially reasonable efforts to preserve its business organization
intact, keep available the services of the present officers and employees, and
preserve its present relationships with customers and other persons having
business dealings with it.

 

Section 4.2            Access to Information. Liberty shall give to Peoples or
its representatives, full and free access, during normal business hours and upon
reasonable notice, to its properties, books, records, contracts and commitments,
and will furnish promptly to Peoples or its representatives all such information
and documents relating to its properties and business as Peoples shall
reasonably request, including all interim financial statements and reports as
they are prepared and become available. Such right of access and examination in
and of itself, however, shall not diminish or in any manner affect the
representations, warranties and covenants of Liberty hereunder or constitute a
waiver or relinquishment on the part of Peoples of any of its rights to rely
upon the representations, warranties and covenants of Liberty hereunder.

 

Section 4.3            Cooperation in Application Process. Liberty shall be
responsible for preparing and filing the Form AC to be filed with the OCC, and
shall be responsible for obtaining the tax opinion required by the Form AC.
Peoples shall be responsible for preparing and filing of all other applications
required in connection with the contemplated transaction. Liberty and its
officers shall use their best efforts to cooperate in the application process
and shall provide Peoples with the various forms and documents required for the
applications that call for preparation or execution by Liberty or its officers
or directors. Each party shall provide copies of the applications to the other
party and its counsel for their comments before the applications are filed.
Peoples and Liberty shall use their best efforts to secure all necessary
approvals of regulatory authorities that shall be required in order to effect
the transactions contemplated hereby as soon as possible after the date hereof.

 



12

 

 

Section 4.4            Management Pending Effective Date. During the interim
period after approval of this Agreement by the Board of Directors of Liberty and
the Board of Directors of Peoples and until the Effective Date, the day-to-day
management of the business of Liberty shall continue to be conducted by Liberty
in its regular and ordinary course. Prior to consummation of the transactions
contemplated hereby, Peoples shall not control or attempt to exercise control of
the business or affairs of Liberty.

 

Section 4.5            Acquisition Proposals. Liberty agrees that it shall not,
and it shall cause its officers, directors, agents, advisors and affiliates not
to, solicit or encourage inquiries or proposals with respect to, or engage in
any negotiations concerning, or provide any confidential information to, or have
any discussions with, any person relating to, any tender or exchange offer,
proposal for a merger, consolidation, sale of assets and assumption of
liabilities, or other business combination involving Liberty or any proposal or
offer to acquire in any manner a substantial equity interest in, or a
substantial portion of the assets or deposits of Liberty, other than the
transactions contemplated by this Agreement (any of the foregoing, an
“Acquisition Proposal”).

 

Section 4.6            Title Insurance and Surveys. Liberty shall deliver to
Peoples prior to the Effective Date copies of its most recent owner’s closing
title insurance binder or abstract and surveys on each parcel of the Real
Property (other than the OREO), or such other evidence of title reasonably
acceptable to Peoples. Liberty shall also provide to Peoples updated title
reports, abstracts or surveys on such Real Property (other than the OREO) at the
Closing, as Peoples shall reasonably request. Peoples shall pay the costs of any
such updated reports, abstracts or surveys.

 

Section 4.7            Environmental Reports. Liberty shall provide Peoples
copies of any environmental reports it has obtained or received with respect to
the Real Property within five business days after the date hereof. Peoples, in
its discretion, within 20 days after the date hereof, shall order a phase one
and/or phase two environmental report with respect to any real estate of
Liberty; provided, however, that no such reports may be requested with respect
to single family non-agricultural property of one acre or less unless Peoples
has reason to believe that such property might contain any waste materials or
otherwise might be contaminated. Peoples shall have 15 business days from the
receipt of any such environmental reports to notify Liberty of any
dissatisfaction with the contents of such reports. Should the cost of taking all
remedial or other corrective actions and measures with respect to all of such
real estate, (i) required by applicable law, or (ii) recommended or suggested by
such report or reports or prudent in light of serious life, health or safety
concerns, in the aggregate, exceed the sum of $10,000 as reasonably estimated by
an environmental expert retained for such purpose by Peoples and reasonably
acceptable to Liberty, or if the cost of such actions and measures cannot be so
reasonably estimated by such expert to be such amount or less with any
reasonable degree of certainty such circumstances shall be deemed an
“Environmental Problem.” Upon the occurrence of an Environmental Problem,
Peoples shall have the right to terminate this Agreement. All costs of any phase
one investigation and any phase two investigation or environmental report
requested pursuant to this Section that does not recommend or suggest the taking
of any remedial or corrective actions shall be at Peoples’ sole cost and
expense. Liberty agrees to pay the costs of any phase two investigation prepared
or conducted at Peoples’ request pursuant to this Section that recommends or
suggests the taking of remedial or corrective action. Peoples does hereby agree
to restore at its cost any property for which it has undertaken an environmental
investigation to the condition existing immediately prior to such investigation
if the investigation does not recommend or suggest the taking of remedial or
corrective action.

 

Section 4.8            Employees.

 

(a)                Peoples shall offer substantially similar salaries, duties
and benefits as are available to similarly situated employees of Peoples, to
those employees of Liberty whom Peoples elects to hire and who satisfy Peoples’
customary employment requirements, including pre-employment interviews,
investigations and employment conditions uniformly applied by Peoples, and
Peoples’ employment needs. Peoples and Liberty will establish a mutually
acceptable process for the orderly interviewing of employees for employment by
Peoples; Liberty will give Peoples a reasonable opportunity to interview the
employees. All employees of Liberty who are not offered employment by Peoples
shall be terminated by Liberty prior to the Effective Date.

 



13

 

 

(b)               Peoples shall give notices to Liberty's employees terminated
by it on or after the Effective Date as are required for it to comply with the
Consolidated Omnibus Reconciliation Act of 1985 (“COBRA”) or any applicable
state law with respect to continuation of healthcare coverage following the
Effective Date. Liberty shall provide such continuation and/or conversion
notices to the employees as are required under federal or state law as a result
of the employee’s termination of employment prior to the Effective Date. Peoples
shall be responsible for providing such health continuation coverage and
performing such related responsibilities as required by law following the
Effective Date.

 

(c)                This Section 4.8 shall not confer any rights or benefits on
any person other than Peoples and Liberty, or their respective successors and
assigns, either as a third party beneficiary or otherwise.

 

(d)               Peoples agrees that those employees of Liberty who become
employees of Peoples on the Effective Date (“Former Liberty Employees”), while
they remain employees of Peoples after the Effective Date will be provided with
benefits under employee benefit plans during their period of employment that are
no less favorable in the aggregate than those provided by Peoples to similarly
situated employees of Peoples except as otherwise provided herein. Unused
vacation time that has been accrued as of the Effective Date by any Former
Liberty Employees shall be paid to such employees at current rate of pay with
applicable taxes withheld by Liberty on or before the Effective Date. Except as
hereinafter provided, at the Effective Date, Peoples will amend or cause to be
amended each employee benefit and welfare plan of Peoples in which Former
Liberty Employees are eligible to participate, to the extent necessary and
allowable under applicable law, so that as of the Effective Date:

 

(A)             such plans take into account for purposes of eligibility,
participation, vesting, and benefit accrual (except that there shall not be any
benefit accrual for past service under any qualified defined benefit pension
plan), the service of such employees with Liberty as if such service were with
Peoples;

 

(B)              Former Liberty Employees are not subject to any waiting periods
or pre-existing condition limitations under the medical, dental and health plans
of Peoples in which they are eligible to participate and may commence
participation in such plans on the Effective Date unless (and only during
periods) Peoples elects to continue any such employee welfare benefit plans of
Liberty;

 

(C)              for purposes of determining the entitlement of Former Liberty
Employees to sick leave and vacation pay following the Effective Date, the
service of such employees with Liberty shall be treated as if such service were
with Peoples provided that vacation time awarded under Section 4.8(d) shall be
considered in determining those days under Peoples’ vacation pay policy; and

 

(D)             Former Liberty Employees are first eligible to participate and
will commence participating in Peoples’ qualified retirement plans on the first
entry date coinciding with or following the Effective Date.

 

(e)                On the Effective Date, Peoples agrees to appoint a director
of Liberty as a Director Emeritus of Peoples upon the same terms and conditions
as are enjoyed by other Directors Emeritus of Peoples to serve until such
individual reaches the age of 76 and to pay him an annual fee of $10,410 for
such service.

 



14

 

 

(f)                Subject to the terms and conditions of Section 4.8, Peoples
agrees to retain Joseph R. Shimala to serve as a Vice President of Peoples on
such terms and conditions as Peoples and Shimala shall agree.

 

Section 4.9            Liberty’s 401(k) Plan. Prior to the Effective Date,
Liberty:

 

(a)                by resolution of its directors, shall terminate the Liberty
Savings Bank 401(k) Plan (the “401(k) Plan”) as of the day before the Effective
Date. The account balances of the 401(k) Plan participants, including any
alternate payees or beneficiaries of deceased participants, including any
accrued but unpaid contributions, as determined by the 401(k) Plan
administrator, shall thereafter be distributed or otherwise transferred in
accordance with the applicable plan termination provisions of the 401(k) Plan,
as soon as administratively feasible following the plan termination date; and

 

(b)               shall continue to make all non-discretionary employer
contributions which it is required to make to the 401(k) Plan, including
elective deferral contributions of those 401(k) Plan participants who are
employed by Liberty. In addition, Liberty shall continue in full force and
effect, until the Effective Date: (i) the fidelity bond, if any, issued to
Liberty as described in ERISA Sec. 412; and (ii) the ERISA fiduciary liability
insurance policy currently in effect, if any, for the benefit of the covered
fiduciaries of the 401(k) Plan.

 

Section 4.10        Defined Benefit Plan. Prior to the Effective Date, the Board
of Directors of Liberty shall take the following actions with respect to
Liberty’s participation in the Pentegra Defined Benefit Plan for Financial
Institutions (“Defined Benefit Plan”): (a) provide to the administrator of the
Defined Benefit Plan any required notice of Liberty’s withdrawal from the
Defined Benefit Plan, and (b) contribute to the Defined Benefit Plan as of the
date insured annuity contracts are purchased an amount sufficient (as determined
by the administrator of the Defined Benefit Plan) to fund Liberty’s final
contribution obligation as determined by the administrator of the Defined
Benefit Plan in accordance with the rules of such plan applicable to withdrawing
participating employees. Liberty shall take any actions necessary to effectuate
the foregoing, including filing appropriate applications with the IRS necessary
to comply with the provisions of this Section 4.10, but otherwise subject to
Peoples’ prior review and approval of such actions and applications. Subsequent
to the Effective Date, Peoples shall be the successor of Liberty with respect to
the Defined Benefit Plan and Peoples shall hold all authority necessary to
comply with the provisions of this Section 4.10.

 

Section 4.11        Health Plans. Prior to the Effective Date, Liberty, by
resolution of its directors, shall terminate all of its employee welfare benefit
plans as of the day before the Effective Date. Claims incurred under the
employee welfare benefit plans prior to plan termination shall be paid in
accordance with the applicable plan’s claim submission procedures and deadlines.

 

Section 4.12        Indemnification.

 

(a)                For a period that will last as long as tail coverage is
obtained under Section 4.12(c) of this Agreement, as provided therein, Peoples
agrees to indemnify and hold harmless each present and former director and
officer of Liberty (each, an “Indemnified Party”), against any costs or expenses
(including reasonable attorneys’ fees), judgments, fines, amounts paid in
settlement, losses, claims, damages or liabilities incurred in connection with
any claim, action, suit, proceeding or investigation, whether civil, criminal,
administrative or investigative, arising out of matters existing or occurring at
or before the Effective Date (including the transactions contemplated by this
Agreement), whether asserted or claimed before, at or after the Effective Date,
as they are from time to time incurred, in each case to the fullest extent such
person would have been indemnified or have the right to advancement of expenses
pursuant to 12 CFR § 145.121, provided however that Peoples shall not be
required to indemnify for any such amounts to the extent Liberty has obtained
tail coverage protection for such amounts, and provided further that Peoples’
maximum liability under this Section 4.12(a) shall not exceed $50,000.

 



15

 

 

(b)               Any Indemnified Party wishing to claim indemnification under
Section 4.12(a), upon learning of any such claim, action, suit, proceeding or
investigation, shall promptly notify Peoples thereof, but the failure to so
notify shall not relieve Peoples of any liability it may have hereunder to such
Indemnified Party if such failure does not materially and substantially
prejudice Peoples.

 

(c)                Liberty shall acquire on or before closing of the Merger
Conversion, coverage for directors’ and officers’ liability insurance, standard
form lender liability, fiduciary liability, bankers professional liability, and
employment practices liability insurance for the persons who are currently
covered by such insurance for the tail coverage period permitted under such
policy or under a new endorsement to that policy; provided, however, that in no
event shall Liberty be permitted to expend, in order to maintain or provide
insurance coverage pursuant to this Section 4.12(c), an amount in excess of
$35,000.

 

(d)               If Peoples or any of its successors or assigns (i)
consolidates with or merges into any other person or entity and shall not be the
continuing or surviving corporation or entity of such consolidation or merger,
or (ii) transfers or conveys all or substantially all of its properties and
assets to any person or entity, then, and in each such case, to the extent
necessary, proper provision shall be made so that the successors and assigns of
Peoples assume the obligations set forth in this Section 4.12.

 

(e)                The provisions of this Section 4.12 are intended to be for
the benefit of, and shall be enforceable by, each Indemnified Party and his or
her representatives.

 

Section 4.13        Core Data Processing Systems Integration. From and after the
date of this Agreement, Liberty and Peoples agree to fully cooperate with and
assist one another in connection with the transition and conversion of Liberty’s
data processing files to the data processing platform of Peoples. Liberty and
Peoples shall, and shall cause their respective data processing vendors to,
cooperate in such transition and conversion. In connection with such transition
and conversion, Liberty will take all necessary actions to terminate the Master
Agreement between D+H USA Corporation (“Harland”) and Liberty, dated March 20,
2014, and its related Exhibits and orders pertaining to Liberty’s data
processing services (collectively, the “Processing Agreements”).

 

Section 4.14        Internal Controls.

 

(a)                Between the date of this Agreement and the Effective Date,
(i) Liberty shall maintain controls and procedures that are effective to ensure
that material information relating to Liberty is made known to the President and
Chief Executive Officer and Chief Financial Officer of Liberty to permit Liberty
to record, process, summarize and report financial data in a timely and accurate
matter; (ii) such officers shall promptly disclose to Liberty’s auditors and
audit committee any significant deficiencies in the design or operation of
internal controls which could adversely affect Liberty’s ability to record,
process, summarize and report financial data, any material weaknesses identified
in internal controls, and any fraud, whether or not material, that involves
management or other employees who have a significant role in Liberty’s internal
controls; and (iii) Liberty shall take appropriate corrective actions to address
any such significant deficiencies or material weaknesses identified in the
internal controls.

 

(b)               Between the date of this Agreement and the Effective Date,
Liberty shall, upon reasonable notice during normal business hours, permit
representatives of Peoples to meet with officers of Liberty to discuss the
integration, as of the Effective Date, of appropriate disclosure controls and
procedures and internal control over financial reporting relating to Liberty’s
operations with the controls and procedures and internal control over financial
reporting of Peoples for purposes of assisting Peoples in compliance with the
applicable provisions of the Sarbanes-Oxley Act of 2002 following the Effective
Date. Liberty shall cause its employees and accountants to fully cooperate with
Peoples, at Peoples’ sole expense, in the preparation, documentation, review,
testing and all other actions Peoples deems reasonably necessary to satisfy the
Sarbanes-Oxley Act of 2002.

 



16

 

 

Section 4.15        BOLI Insurance. Peoples currently intends to retain the BOLI
insurance policies owned by Liberty at the date hereof, subject to Peoples’
review of such coverage and the financial and tax implications of that BOLI
insurance. If Peoples concludes that it is not advisable to retain such BOLI
insurance, Liberty agrees, if requested by Peoples, to take all necessary steps
to surrender the BOLI insurance for its cash surrender value, less any
applicable penalty for such surrender, prior to the Effective Date.

 

ARTICLE V

CONDITIONS precedent TO OBLIGATIONS OF ALL PARTIES

 

The obligations of Peoples and Liberty to cause the transactions contemplated
hereby to be consummated shall be subject to the satisfaction on or before the
Effective Date of all of the following conditions, except as such parties may
waive such conditions in writing:

 

Section 5.1            Approvals and Consents. All orders, consents, approvals,
agreements, forbearances and waivers necessary for the lawful consummation of
the transactions contemplated hereby, including with respect to the management
of the Ten-Year Renewable Loans by Peoples and the eventual closure of the
Schererville Branch, have been received from each regulatory authority having
jurisdiction over the Merger Conversion, including the OCC, the FDIC, and the
DFI, in form and substance reasonably satisfactory to Peoples and its counsel.
All applicable statutory waiting periods shall have expired, and all necessary
approvals and consents hereof shall have been provided by third parties.

 

Section 5.2            Qualification as Voluntary Supervisory Conversion. The
application submitted to the OCC has been processed as a voluntary supervisory
conversion transaction, and the OCC shall not require the establishment of a
liquidation account in connection with the Merger Conversion or require a vote
of the members of Liberty on the Merger Conversion.

 

Section 5.3            Absence of Proceedings and Litigation. No order shall
have been entered that remains in force at the Effective Date restraining or
prohibiting the Merger Conversion in any legal, administrative or other
proceeding, and no action or proceeding shall have been instituted or threatened
on or before the Effective Date seeking to restrain or prohibit the Merger
Conversion.

 

ARTICLE VI

CONDITIONS PRECEDENT TO THE OBLIGATIONS OF LIBERTY

 

The obligations of Liberty under this Agreement shall be subject to the
fulfilment, at or prior to the Effective Date, of each of the following
conditions (unless waived in writing by Liberty in the manner provided in
Section 8.4 hereof):

 

Section 6.1            Opinion of Counsel. Liberty shall have received an
opinion, addressed to Liberty and dated the Effective Date, of Barnes &
Thornburg LLP in form and substance satisfactory to Liberty to the following
effect: (a) Peoples is duly organized and validly existing under the laws of
Indiana, and has full power and authority to carry on its business as now
conducted and to own or lease or operate its properties; (b) this Agreement has
been duly authorized by all necessary corporate action on the part of Peoples
and constitutes a valid and binding obligation of Peoples enforceable in
accordance with its terms subject to applicable bankruptcy, insolvency and
similar laws affecting creditor rights and remedies generally and to general
principles of equity, whether applied in a court of law or court of equity; and
(c) no consent, approval, order or authorization of any governmental authority
is required in connection with the execution and delivery of this Agreement by
Peoples or the consummation on the part of Peoples of the transactions
contemplated by this Agreement, except for such consents, approvals, orders or
authorizations as shall have been obtained prior to the Effective Date.

 



17

 

 

Section 6.2            Representations, Warranties and Covenants; Performance by
Peoples. The representations and warranties of Peoples contained in Article III
of this Agreement shall be true, complete and correct in all material respects
as of the Effective Date, with the same force and effect as though made as of
the Effective Date, and the covenants of the Peoples in Article IV of this
Agreement shall have been complied with in all material respects.

 

Section 6.3            Officers’ Certificate. Peoples shall have furnished to
Liberty a certificate, dated the Effective Date, signed by the President and the
chief financial officer of Peoples, to the effect that all conditions set forth
in Section 6.2, have been satisfied to the best of their knowledge and belief.

 

ARTICLE VII

CONDITIONS PRECEDENT TO THE OBLIGATIONS OF PEOPLES

 

The obligations of Peoples under this Agreement shall be subject to the
fulfilment, at or prior to the Effective Date, of each of the following
conditions (unless waived in writing by Peoples in the manner provided in
Section 8.4 hereof):

 

Section 7.1            Regulatory Approvals. None of the licenses, approvals and
consents of any relevant federal, state or other regulatory agency required for
the Merger Conversion, the closure of the Schererville Branch, or the management
of the Ten-Year Renewable Loans, shall have imposed any conditions upon Peoples
or the Merger Conversion, the closure of the Schererville Branch, or the
management of the Ten-Year Renewable Loans that Peoples, in its sole discretion,
concludes are unduly burdensome.

 

Section 7.2            Representations, Warranties and Covenants; Performance by
Liberty. The representations and warranties of Liberty contained in Article II
of this Agreement shall be true, complete and correct in all material respects
as of the Effective Date, with the same force and effect as though made as of
the Effective Date, and the covenants of Liberty in Article IV of this Agreement
shall have been complied with in all material respects.

 

Section 7.3            Officers’ Certificate. Liberty shall have furnished to
Peoples a certificate, dated the Effective Date, signed by the President and the
chief financial officer of Liberty, to the effect that all conditions set forth
in Section 7.2, have been satisfied to the best of their knowledge and belief.

 

Section 7.4            Opinion of Counsel. Peoples shall have received an
opinion of Barack Ferrazzano Kirschbaum & Nagelberg LLP addressed to it and
dated the Effective Date, in form and substance satisfactory to Peoples, to the
following effect: (a) Liberty is a federally chartered savings association, and
Liberty is duly organized, validly existing and in good standing under federal
law, and has full power and authority to carry on its business as now conducted
and to own or lease or operate its properties, (b) this Agreement has been duly
authorized by all necessary corporate action on the part of Liberty and
constitutes a valid and binding obligation of Liberty enforceable in accordance
with its terms subject to applicable bankruptcy, insolvency and similar laws
affecting creditor rights and remedies generally and to general principles of
equity, whether applied in a court of law or court of equity, (c) the execution
and delivery of this Agreement and the consummation of the transactions
contemplated hereby will not conflict with or result in a violation of, or
constitute a default under any provision of the Charter or Bylaws of Liberty,
any order, statute or regulation of the FDIC or the OCC applicable to Liberty,
or, to the best of its knowledge, any mortgage, indenture, lease, agreement or
other instrument, permit, concession, grant, franchise, license, judgment,
decree, or ordinance to which Liberty is subject, and (d) no consent, approval,
order or authorization of any governmental authority is required in connection
with the execution and delivery of this Agreement by Liberty or the consummation
on the part of Liberty of the transactions contemplated by this Agreement,
except for such consents, approvals, orders or authorizations as shall have been
obtained prior to the Effective Date.

 



18

 

 

Section 7.5            Absence of Material Adverse Effect. Liberty shall not
have experienced a Material Adverse Effect between the date of this Agreement
and the Effective Date.

 

Section 7.6            Termination of Supervisory Agreement. The OCC shall
terminate the Supervisory Agreement in its entirety on or before the Effective
Date.

 

Section 7.7            Closing Book Value. The Closing Book Value of Liberty at
the end of the month prior to the Effective Date (including any reduction
required as a result of the payment of accrued benefits under the Defined
Benefit Plan as provided in Section 4.10 hereof, and any reduction required as a
result of reasonable expenses relating to the Merger Conversion) shall not be
less than $500,000. As used in the preceding sentence, the term “Closing Book
Value” shall mean the amount of the members’ equity of Liberty as of the end of
the month immediately preceding the Effective Date, determined in accordance
with GAAP.

 

Section 7.8            Liberty’s REO. The value of Liberty’s OREO calculated as
at the end of the month prior to the Effective Date, determined in accordance
with GAAP and all applicable bank regulatory laws, rules, and regulations shall
be no greater than $750,000. As of the end of the month prior to the Effective
Date, liquidation values of Liberty’s OREO shall not be less than 50% of the
carry value on such date.

 

Section 7.9            Delinquent Loans. The aggregate amount of Liberty’s
Delinquent Loans as of the end of the month prior to the Effective Date (the
“Computation Date”) does not exceed 5% of total loans. Liberty’s “Delinquent
Loans” shall mean the total of (i) all loans with principal or interest that are
30 days or more past due; (ii) all loans with principal or interest that are
non-accruing; and (iii) restructured and impaired loans.

 

Section 7.10        Maximum Processing Agreement Penalty. The total fees
required to terminate the Processing Agreements, including deconversion and
integration support fees, shall not exceed $135,000, and Harland shall have
signed releases indicating they have been paid in full upon the termination of
the Processing Agreements for an aggregate amount not exceeding such amount.

 

Section 7.11        Loan Values. The aggregate market value of Liberty’s loans
as at the end of the month prior to the Effective Date shall not be less than
92% of the value recorded on Liberty’s books for such loans on such date.

 

Section 7.12        Ten-Year Renewable Loans. The aggregate balance of Liberty’s
Ten-Year Renewable Loans shall not exceed $21,000,000 as of the end of the month
prior to the Effective Date.

 

Section 7.13        Funding Obligation Upon Termination of Defined Benefit Plan.
The contribution required by Liberty to terminate, and fund the payment of
accrued benefits under, the Defined Benefit Plan as provided in Section 4.10
hereof shall not exceed $2,000,000.

 

ARTICLE VIII

TERMINATION, AMENDMENT AND WAIVER

 

Section 8.1            Termination. This Agreement may be terminated and
abandoned at any time prior to the Effective Date:

 

(a)                by mutual consent of the respective Boards of Directors of
Liberty and Peoples evidenced by appropriate resolutions; or

 



19

 

 

(b)               by Peoples if (i) any representation or warranty of Liberty
set forth in Article II shall be found to be or to have become untrue,
incomplete or misleading in any material respect and such breach has not been
cured within 15 days following receipt by Liberty of notice of such discovery,
(ii) if any of the covenants of Liberty contained in Article IV have not been
substantially performed in all material respects and such failure has not been
cured within 15 days of receipt of notice Peoples of such failure, or (iii) if
any of the conditions provided in Articles V or VII of this Agreement shall not
have been fulfilled and shall not have been waived by July 31, 2015; or

 

(c)                by Liberty if (i) any representation or warranty of Peoples
set forth in Article III shall be found to be or to have become untrue,
incomplete or misleading in any material respect and such breach has not been
cured within 15 days following receipt by Liberty of notice of such discovery,
(ii) if any of the covenants of Peoples contained in Article IV have not been
substantially performed in all material respects and such failure has not been
cured within 15 days of receipt of notice from Liberty of such failure, or (iii)
if any of the conditions provided in Articles V or VI of this Agreement shall
not have been fulfilled and shall not have been waived by July 31, 2015; or

 

(d)               by either Liberty or Peoples in the event the transactions
contemplated by this Agreement are not consummated on or prior to July 31, 2015.

 

Section 8.2            Effect of Termination. If this Agreement is terminated as
provided for in Section 8.1 hereinabove, (a) this Agreement shall forthwith
become wholly void, of no effect and without liability to any party to this
Agreement, except with respect to Section 9.1 hereof, and (b) each party hereto
shall pay its or his own fees and expenses incident to the negotiation,
preparation and execution of this Agreement and the obtaining of the necessary
approvals thereof, including fees and expenses of its counsel, accountants,
financial advisors and other experts. Notwithstanding the foregoing, termination
of this Agreement shall not relieve a breaching party from liability for any
wilful breach of this Agreement giving rise to such termination.

 

Section 8.3            Amendment. The parties hereto may amend, modify or
supplement this Agreement only by an agreement in writing executed and delivered
by Liberty and Peoples.

 

Section 8.4            Extension; Waiver. At any time prior to the Effective
Date, Peoples or Liberty may (a) extend the time for the performance of any of
the obligations or acts of the other, (b) waive any inaccuracies in the
representations and warranties of the other party contained herein or in any
document or instrument pursuant hereto, and (c) waive compliance with any of the
agreements, covenants or conditions contained herein. Any agreement on the part
of a party hereto to any such extension or waiver shall be valid only if set
forth in an instrument in writing duly executed and delivered on behalf of such
party.

 

ARTICLE IX

MISCELLANEOUS

 

Section 9.1            Confidentiality. All information about Liberty obtained
by Peoples and its agents and all information about Peoples obtained by Liberty,
will be held in strict confidence by the parties, except to the extent that such
information (i) was already known to them, (ii) hereafter becomes lawfully
obtainable from other sources, or (iii) is required to be disclosed by the party
obtaining the information in any documents to be filed with any governmental
agency or authority, but only in connection with such filing, and all copies
thereof will be returned promptly to the party supplying the information at its
request in the event the transactions contemplated hereby are not consummated.
Neither party shall publicly disclose any information concerning the
transactions contemplated hereby without coordinating its disclosure with the
other party.

 

Section 9.2            Expenses. Each of the parties hereto shall assume and
bear all expenses, costs and fees incurred or assumed by such party in the
preparation and execution of this Agreement and in complying with the covenants
and conditions herein. Liberty acknowledges and agrees that the fees payable to
Crowe Horwath LLP for the preparation of the tax opinion required for the Form
AC and the legal fees of its counsel in preparing, reviewing and revising the
regulatory applications required for the Merger Conversion shall be a cost of
Liberty. Peoples acknowledges and agrees that the costs of any examination of
Liberty by the DFI in connection with the transactions contemplated by this
Agreement shall be a cost of Peoples.

 



20

 

 

Section 9.3            Modification of Structure. Peoples shall have the right,
at its option to cause the transaction to be structured in a manner other than
as set forth in this Agreement, provided that such change of structure shall be
no less acceptable to the regulatory authorities required to approve the
transaction than the structure set forth in this Agreement. If such a change of
structure is adopted, the terminology of this Agreement shall be deemed modified
to the terminology that would correctly denote the revised structure of the
transaction.

 

Section 9.4            Notices. All notices and other communications pursuant to
this Agreement shall be deemed to have been duly given if in writing and
delivered personally or if mailed, first class, postage prepaid, as follows:

 

If to Liberty, to:

 

Liberty Savings Bank, FSB
1900 Indianapolis Blvd.
Whiting, Indiana 46394

Attn:Joseph R. Shimala
President and CEO

 

with a copy to:

 

J. Brent McCauley

Barack Ferrazzano Kirschbaum & Nagelberg LLP

200 West Madison Street, Suite 3900

Chicago, Illinois 60606

 

If to Peoples, to:

 

Peoples Bank SB
9204 Columbia Avenue
Munster, Indiana 46321

Attn:David A. Bochnowski
Chairman of the Board and CEO

 

with a copy to:

Peoples Bank SB
9204 Columbia Avenue
Munster, Indiana 46321

Attn:Benjamin J. Bochnowski
President, COO

 

with a copy to:

 

Claudia V. Swhier, Esq.
Barnes & Thornburg LLP
11 South Meridian Street
Indianapolis, Indiana 46204

 



21

 

 

Section 9.5            No Third Party Beneficiaries. Except as provided in
Section 4.12(e) hereof, this Agreement is not intended nor shall it be construed
to create any express or implied rights in any third parties.

 

Section 9.6            Survival. None of the representations, warranties,
covenants and other agreements in this Agreement or in any instrument delivered
pursuant to this Agreement, other than those contained in Sections 8.2 and 9.1
and in Section 9.6 of this Agreement, shall survive the termination of this
Agreement if this Agreement is terminated prior to the Effective Date. None of
the representations, warranties, covenants and other agreements in this
Agreement or in any instrument delivered pursuant to this Agreement, including
any rights arising out of any breach of such representations, warranties,
covenants and other agreements, shall survive the Effective Date, except for
those covenants and agreements, which by their terms apply or are to be
performed in whole or in part after the Effective Date.

 

Section 9.7            Specific Performance. The parties hereto agree that
irreparable damage would occur in the event any covenants in this Agreement were
not performed in accordance with their specific terms or otherwise were
materially breached. It is accordingly agreed that, without the necessity of
proving actual damages or posting bond or other security, the parties shall be
entitled to temporary and/or permanent injunction or injunctions to prevent
breaches of such performance and to specific enforcement of the terms and
provisions in addition to any other remedy to which they may be entitled, at law
or in equity.

 

Section 9.8            Headings, Entire Agreement. The headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement. This Agreement constitutes the
entire agreement between the parties hereto and supersedes and replaces any
prior written or oral agreements or understandings between them relating to the
subject matter hereof.

 

Section 9.9            Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, and all of which shall
constitute one and the same instrument. A telecopy, facsimile, or email
transmission of a signed counterpart of this Agreement will be sufficient to
bind the party or parties whose signature(s) appear thereon.

 

Section 9.10        Binding Effect. Except as otherwise provided in Section 9.3
hereof, this Agreement shall not be assignable by either Peoples or Liberty.

 

Section 9.11        Governing Law. This Agreement and the legal relationships
between the parties shall be governed by and construed in accordance with the
laws of the State of Indiana, without taking into account provisions regarding
the choice of law, except to the extent that certain matters may be governed as
a matter of law by federal law.

 

22

 

 

SIGNATURES

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

 

    Peoples Bank SB Date:  March 20, 2015           By: /s/ David A. Bochnowski
Attest:           Its: Chairman and Chief Executive Officer /s/ Leane English
Cerven       Leane English Cerven, Secretary         Liberty Savings Bank, FSB
Date:  March 20, 2015           By: /s/ Joseph R. Shimala Attest:           Its:
President and Chief Executive Officer /s/ Martin A. Dybel      

Martin A. Dybel, Secretary

     

 

23

 

 

Exhibit 1.4

 

 

Plan of Merger

of

Peoples Bank SB,

an Indiana savings bank,

and

Liberty Savings Bank, FSB,

a federally chartered savings bank

 

1.             The names of the corporations proposing to merge (the “Merger”)
are Liberty Savings Bank FSB, a federally chartered savings bank (“Liberty” or
the “Merging Corporation”) and Peoples Bank SB, an Indiana savings bank
(“Peoples” or the “Surviving Corporation”), pursuant to an Agreement and Plan of
Voluntary Supervisory Merger Conversion dated March 20, 2015.

 

2.             The Surviving Corporation has 1,000 authorized shares of common
stock of no par value, of which 1,000 shares of common stock are presently
issued and outstanding.

 

3.             The effective date of the Merger shall mean the date and time
specified in the Articles of Merger relating to the Merger that are filed with
the Indiana Secretary of State (the "Effective Date").

 

5.             Upon the Effective Date, Liberty shall merge into and with
Peoples. Peoples shall be the Surviving Corporation in the Merger and the
separate existence of the Merging Corporation shall thereupon cease.

 

6.             Upon the Effective Date:

 

(a)each of the 1,000 shares of common stock, without par value, of Peoples
outstanding immediately prior to the Effective Date of the Merger shall remain
outstanding immediately after the Effective Date of the Merger; and

 

(b)any shares of capital stock of Liberty outstanding immediately prior to the
Effective Date of the Merger shall be cancelled without consideration therefor.

 

7.             The Surviving Corporation shall, without further transfer,
succeed to and thereafter possess and enjoy all of the public and private
rights, privileges, immunities, powers and franchises, and be subject to all of
the public and private restrictions, liabilities and duties, of each of Liberty
and Peoples; all property (real, personal and mixed) of, all debts (on whatever
account) due to, and all choses in action and each and every other interest of
or belonging or due to, each of Liberty and Peoples shall be taken by and deemed
to be transferred to and vested in the Surviving Corporation without further
act, deed or other instrument; and the title to any real estate or any interest
therein, vested by deed or otherwise in either of Liberty or Peoples, shall not
revert or be in any way impaired by reason of the Merger.

 

8.             All rights of creditors and all liens (if any) upon the property
of either of Peoples or Liberty shall be preserved unimpaired by the Merger; and
all debts, liabilities, obligations and duties (collectively, “Obligations”) of
either of Peoples or Liberty shall become the responsibility and liability of
the Surviving Corporation, and may be enforced against it to the same extent as
if such Obligations had been incurred or contracted by it.

 

9.             Each Deposit Account in Liberty at the time of the consummation
of the Merger shall become, without further action by the holder, a Deposit
Account in the Surviving Corporation equivalent in withdrawable amount to the
withdrawable value, and subject to the same terms and conditions (except as to
voting and liquidation rights) as such Deposit Account in Liberty immediately
preceding consummation of the Merger. Holders of Deposit Accounts in the
Surviving Corporation shall not, as such holders, have any voting rights. For
purposes of the foregoing, the Deposit Accounts of Liberty shall mean all
withdrawable deposit accounts, including all savings accounts, certificate
accounts, and demand accounts, of Liberty.

 



24

 

 

10.             The Articles of Conversion of Peoples shall continue to be the
Articles of Conversion of the Surviving Corporation upon and after the Effective
Date until changed or amended in accordance with the terms thereof.

 

11.             The By-Laws of Peoples shall continue to be the By-Laws of the
Surviving Corporation upon and after the Effective Date until changed or amended
in accordance with the terms thereof.

 

12.             The directors of the Surviving Corporation immediately prior to
the Effective Date shall continue to hold such positions following the Merger,
and such directors shall hold office until such time as their successors shall
be duly elected and qualified. The officers of the Surviving Corporation shall
be comprised of those persons serving as officers of Peoples immediately prior
to the Effective Date and Joseph R. Shimala who shall become a Vice President of
the Surviving Corporation.

 

13.             The home office of Peoples at 9204 Columbia Avenue, Munster,
Indiana, shall remain the home office of the Surviving Corporation. The
Surviving Corporation will operate branch offices at the locations of Peoples’
branch offices immediately prior to the Effective Date and at the home office
and branch offices of Liberty immediately prior to the Effective Date, other
than Liberty’s branch at 195 East Highway 30, Schererville, Indiana 46375.

 



25

 

 